eS IDB | Invest

PANTALEON - GUATEMALA

Environmental and Social Action Plan (ESAP)

No. Aspect Action Deliverable Delivery date
PS 4: Assessment and Management of Environmental and Social Risks and Impacts
i Environmental and Social 1. Incorporate social elements into the QHSE Integrated Management System | 1. Updated QHSE Integrated Management System Within three months of
Management System (IMS) and update the QHSE Integrated Management System Manual Manual financial closing
accordingly.
2. Implement the updated IMS. 2. Evidence of IMS implementation ‘As part of the
Environmental and Social
Compliance Report
(ESCR)
12 Emergency Preparedness T. _ Consolidate the various existing emergency preparedness and response | 1. _ Pantaleon Mill Emergency Preparedness and Within three months of
and Response documents into a single Emergency Preparedness and Response Plan Response Plan financial closing
(EPRP) for the Pantaleon Mii.
2. Implement the Pantaleon Mill EPRP, along with the existing Agricultural 2. Evidence of EPRP implementation ‘As part of the ESCR
EPRP.
13 Stakeholder Engagement T. _ Develop a Stakeholder Engagement Plan (SEP) for the Project. 7. Stakeholder Engagement Plan Within three months of
financial closing
2.__Implement the SEP. 3.__ Evidence of SEP implementation As part of the ESCR
PS 4: Community Health, Safety, and Security
44 Security Personnel 1. Develop a Securily Management Plan (SMP) for the Project T___ Security Management Plan. Within six months of
financial closing
2.__Implement the SMP. 2.__ Evidence of SMP implementation As part of the ESCR

